DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 3/9/2021 in which Applicant lists claims 1-9 as being cancelled, claim 23 as being original, claims 10-16, 18, 21-22, 26 and 28-29 as being previously presented, and claims 17, 19-20, 24-25 and 27 as being currently amended. It is interpreted by the examiner that claims 10-29 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
Applicant’s arguments, see pages 7-8 of the remarks, filed 3/9/2021, with respect to the IDS filed 11/2/2020 have been fully considered and are persuasive.
The Information Disclosure Statement(s) (IDS) filed on 11/2/2020 and 3/9/2021 were considered.
Response to Arguments
Applicant's arguments filed 3/9/2021, with respect to the rejections set forth under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant has not set forth any findings of fact with regard to the contradictions in the claim limitations set forth in sections 10-19 of the Office Action mailed 12/9/2020, regarding claims 19, 20-27 and 29, or argued how the scope of the claims were clear. .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Mooney (65,539) on 3/16/2021.

The application has been amended as follows: 
Line 2 of claim 25 has been replaced with:
“the moving member includes a metal base layer; and”.

Allowable Subject Matter
Claims 10-29 are allowed.
Claims 10-18 and 28 are allowed for at least the reasons set forth in section 21 of the Office Action mailed 12/9/2021. Additionally, claims 20-27 and 29 are allowed for at least the reasons that they require all the same allowable claim limitations as set forth in allowed claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872